Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Employment Agreement”) is made effective as of
June 17, 2017 (the “Effective Date”) by and among Cloud Peak Energy Inc., a
Delaware corporation (the “Company”) and Amy Clemetson (the “Executive”).

 

RECITALS

 

WHEREAS, the Executive possesses skills, experience and knowledge that are of
value to the Company; and

 

WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration the sufficiency of which is acknowledged, the parties
hereto agree as follows:

 

Section 1.                   Employment.

 

1.1.    Term.  Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Employment Agreement, for a period commencing on the Effective
Date and ending on the earlier of (i) the first (1st) anniversary of the
Effective Date and (ii) the termination of the Executive’s employment in
accordance with Section 3 hereof; provided that, commencing at the end of the
initial one-year term and at the end of each year thereafter, this Employment
Agreement will extend automatically for an additional year (the initial term and
any renewals, collectively the “Term”) unless ninety (90) day’s advance written
notice of nonrenewal is given by either party and upon receipt of such notice by
the Company or the Executive, as the case may be, no further automatic renewals
of this Employment Agreement shall occur. For all purposes of this Employment
Agreement, the Executive shall be considered to have terminated employment with
the Company when the Executive incurs a “separation from service” with the
Company within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and applicable administrative guidance
issued thereunder.

 

1.2.    Title; Duties; Place of Performance.  During the Term, the Executive
shall serve as Senior Vice President Human Resources of the Company and in such
other positions as an officer or director of affiliates of the Company as the
Executive, the Chief Executive Officer and the board of directors of the Company
(the “Board”), shall mutually agree to from time to time.  In such positions,
the Executive shall have during the Term such authority, duties, functions and
responsibilities as are typically accorded to and consistent with the
Executive’s position as Senior Vice President Human Resources and such other
duties and responsibilities commensurate with such position as may be reasonably
assigned by the Chief Executive Officer and the Board in consultation with
Executive.  The Executive’s principal places of employment during the Term shall
be in the Gillette, Wyoming region.

 

--------------------------------------------------------------------------------


 

1.3.    Reporting.  During the Term, the Executive shall report to the Chief
Executive Officer.

 

1.4.    Exclusivity.  During the Term, the Executive shall devote substantially
all of her time and attention during normal business hours to the business and
affairs of the Company and its affiliates, shall faithfully serve them, and
shall conform to and comply with the lawful and reasonable directions and
instructions given to her by the Chief Executive Officer and the Board,
consistent with Section 1.2 hereof.  During the Term, the Executive shall use
her best efforts to promote and serve the interests of the Company and its
affiliates and shall not engage in any other business activity that
significantly detracts from the performance of her duties hereunder, whether or
not such activity shall be engaged in for pecuniary profit; provided that the
Executive may (i) engage in charitable and community activities, including
serving on the board of directors of not-for-profit entities, and (ii) manage
personal and family investments and affairs, in each case so long as such other
activities do not violate the terms of this Employment Agreement or
significantly interfere with the performance of her duties hereunder.  Without
limiting the generality of the foregoing, during the Term the Executive shall
not serve on the boards of directors of any for-profit entity without the prior
written consent of the Board, not to be unreasonably withheld.

 

Section 2.                   Compensation.

 

2.1.    Salary.  As compensation for the performance of the Executive’s services
hereunder, during the Term, the Company shall pay to the Executive a salary at
an annual rate of $250,000, payable in accordance with the Company’s standard
payroll policies but not less frequently than monthly installments and such
salary shall be reviewed annually and may be adjusted upward by the Compensation
Committee (the “Committee”) of the Board in its sole discretion (as adjusted,
the “Base Salary”).

 

2.2.    Annual Bonus.  For each fiscal year ending during the Term, the
Executive shall be eligible to receive an annual cash bonus (the “Annual
Bonus”). The target annual bonus shall be 45% of the Base Salary with a maximum
annual bonus opportunity of 90% of the Base Salary. The actual Annual Bonus in
respect of any fiscal year is to be based upon such individual and/or Company
performance criteria established for each such fiscal year by the Committee. 
For fiscal year 2017, the Annual Bonus paid to the Executive pursuant to this
Agreement shall be pro-rated based on the number of days the Executive was
employed by the Company in her capacity as Senior Vice President Human Resources
during the year.  Executive shall also continue to be entitled to eligibility
for an annual bonus based on her previous service as Director Human Resources
Field Operations to the Effective Date in accordance with the previously
established terms of such annual bonus plan, pro-rated based on the number of
days the Executive was employed in such previous capacity during the year.

 

2.3.    Equity Grants.

 

(a)                     During the Term, the Executive shall be eligible to
participate in the Company’s equity incentive plans.

 

2

--------------------------------------------------------------------------------


 

(b)                     Beginning in 2018, at the time equity grants are made to
the Company’s senior executives generally, and in accordance with the terms of a
long term incentive equity plan to be established by the Board for Executive,
the Executive shall receive annual equity grants, in the form and subject to
such terms as may be determined by the Board. For 2018 and calendar years
following, the Executive’s equity grants will have a target value equal to an
estimated grant date fair value (as determined by the Board or Committee in good
faith) of 60% of the Executive’s then Base Salary and such grants shall consist
of performance share units, restricted stock units and/or stock options (as
determined by the Board or Committee) in respect of the Company’s common stock.

 

2.4.    Employee Benefits.  During the Term, the Executive shall be eligible to
participate in the health insurance, retirement and other perquisites and
benefits of the Company as in effect from time to time, including the Company’s
equity incentive plans, on terms no less favorable than those provided to other
senior executives of the Company.

 

2.5.    Vacation.  The Executive will be entitled to no less than four (4) weeks
of paid vacation per year during the Term, subject to (but not reduced by) the
terms and conditions of the Company’s vacation policy as in effect from time to
time.

 

2.6.    Business and Entertainment Expenses.  The Company shall pay or reimburse
the Executive for all commercially reasonable business out-of-pocket fees and
expenses that the Executive incurs during the Term in performing her duties
under this Employment Agreement upon presentation of documentation in accordance
with the expense reimbursement policy of the Company as in effect from time to
time.  Any reimbursement pursuant to this Section 2.6 or Section 3 shall be made
by the Company as soon as administratively practicable following receipt of
supporting documentation reasonably satisfactory to the Company (but in any
event not later than the close of the Executive’s taxable year following the
taxable year in which the fee or expense is incurred by the Executive).

 

Section 3.                   Employment Termination.

 

3.1.    Termination of Employment.  The Company may terminate the Executive’s
employment for any reason during the Term upon not less than ninety (90) days’
notice to the Executive.  The Executive may voluntarily terminate her employment
for any reason during the Term upon not less than ninety (90) days’ notice to
the Company.  Upon the termination of the Executive’s employment with the
Company for any reason, the Executive shall be entitled to (i) any unpaid Base
Salary through the date of termination, (ii) any unreimbursed expenses in
accordance with Section 2.6 hereof, (iii) accrued vacation pay through the date
of termination, and (iv) any amounts that the Executive (or her legal
representative) is entitled to receive under any employee benefit plan
(including equity incentive plans ) in accordance with the terms of any such
plan (collectively, items (i) through (iv), the “Accrued Amounts”).

 

3.2.    Termination due to death or Disability.  If the Executive’s employment
hereunder is terminated due to her death or Disability, then, in addition to the
Accrued Amounts, the Executive, her estate or her beneficiaries (as the case may
be) shall be

 

3

--------------------------------------------------------------------------------


 

entitled to the Pro Rata Annual Bonus. The Pro Rata Annual Bonus to be paid on
the next possible off-cycle payroll.

 

3.3.    Termination by the Company without Cause; Termination by the Executive
for Good Reason.  If (i) the Executive’s employment is terminated by the Company
during the Term without Cause, or (ii) the Executive resigns for Good Reason,
then, in addition to the Accrued Amounts, the Executive shall be entitled to the
following payments and benefits: (x) a lump-sum payment equal to one times the
sum of (A) Base Salary and (B) target Annual Bonus for the year of termination
and (y) the Pro Rata Annual Bonus.  In the event that during the period of time
after which the Company has given notice that it will not renew the Agreement,
the Company terminates the Executive’s employment without Cause or the Executive
terminates the Agreement for Good Reason, she shall receive the full amount set
forth in this paragraph, provided that the amount payable pursuant to clause
(x) shall be reduced by any amount paid in lieu of notice.  Any amounts payable
under this Section shall be paid within thirty (30) days after the date of the
Executive’s date of termination and the payment described in clause (y) shall be
paid as promptly as practicable after the applicable year end audit is complete
but in no event later than 120 days following the end of the Performance
Period.  The Executive is also entitled to the continuation on the same terms as
an active employee of medical benefits that the Executive would otherwise be
eligible to receive as an active employee of the Company for twelve (12) months
or, if sooner, until such time as the Executive becomes eligible for
substantially equivalent or greater medical benefits from a subsequent employer
without exclusion of any pre-existing condition.  It is agreed that the
continuation of benefits provided hereunder following any termination of
employment shall be in satisfaction of the Company’s obligation to provide
continuation coverage under COBRA.  All of the payments and benefits provided in
this Section 3.3 shall be subject to the execution of the Waiver and Release of
Claims attached hereto as Appendix A within twenty one (21) days after the
Executive’s date of termination.

 

3.4.    It is intended that the amounts payable pursuant to clauses (x) and
(y) in Section 3.3 shall be treated as “separate payments” for purposes of
Section 409A of the Code.  Moreover, if the Executive is a “specified employee”
within the meaning of Section 1.409A-1(i) of the Treasury regulations as of the
date of termination, then payments required to be made pursuant to this
Section 3 which are subject to Section 409A of the Code, if any, shall not
commence until six (6) months from the date of termination (or if earlier, the
date of death of Executive); provided, however, that during such six (6) month
period, to the extent permitted without the imposition of an excise tax, the
Company shall have the right to make any and all payments contemplated hereunder
to the extent such payments do not exceed two times the lesser of an amount as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(i); or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year of Executive’s separation from
service; and provided further that any amounts deferred hereunder shall be paid
in a lump-sum amount at the expiration of such six (6) month period.

 

For purposes of this Employment Agreement:

 

(a)         “Cause” means (1) any conviction of, or plea of guilty or nolo
contendere to (x) any felony (except for vehicular-related felonies, other than
manslaughter or

 

4

--------------------------------------------------------------------------------


 

homicide) or (y) any crime (whether or not a felony) involving dishonesty,
fraud, or breach of fiduciary duty; (2) willful misconduct by the Executive in
connection with the performance of services to the Company; (3) ongoing failure
or refusal after written notice, other than by reason of Disability or ill
health, to faithfully and diligently perform the usual and customary duties of
her employment; (4) failure or refusal after written notice to comply with the
reasonable written policies, standards and regulations of the Company which,
from time to time, may be established and disseminated; or (5) a material breach
by the Executive of any terms related to her employment in any applicable
agreement including this Employment Agreement; provided that the conduct
described in clauses (3) through (5) shall not constitute Cause unless the
Company has provided the Executive with written notice of such conduct within
ninety (90) days of any senior officer of the Company (other than the Executive)
having knowledge of such conduct, and the Executive has failed to cure such
conduct within sixty (60) days of receiving such notice.

 

(b)         “Disability” occurs when the Executive is entitled to receive
payments under the Company’s long-term disability insurance plan, if one is in
effect at the time.  If there is no long term disability insurance plan in
effect, then Disability shall occur when the Executive is unable to perform her
duties hereunder as a result of illness or mental or physical injury for a
period of at least 180 days.

 

(c)          “Good Reason” means (A) one of the following (each, a  “Resignation
Condition”) has occurred: (i) a material breach by the Company of any of the
covenants in this Employment Agreement, (ii) any material reduction in the Base
Salary, (iii) the relocation of the Executive’s principal place of employment
that would increase the Executive’s one-way commute by more than seventy-five
(75) miles, or (iv) a material diminution in the Executive’s authority, duties,
or responsibilities; (B) the Executive has given the Company written notice of
the occurrence of the Resignation Condition within ninety (90) days after the
Resignation Condition first occurred; (C) the Company has not cured the
Resignation Condition within sixty (60) days of receiving notice from the
Executive required by clause (B) of this paragraph; and (D) the Executive’s
termination of employment for “Good Reason” occurs on the later of (i) ninety
(90) days after the Resignation Condition first occurred or (ii) 10 days after
the sixty (60) day period if, in the event of (D)(i) or (D)(ii) the Company has
not cured such Resignation Condition.

 

(d)         “Pro Rata Annual Bonus” means an amount equal to the product of
(i) the Executive’s actual Annual Bonus she would have earned for the full year
in which her employment hereunder terminates based on the Company’s actual
performance and bonus plan in effect at such time and (ii) a fraction, the
numerator of which is the number of days on which the Executive was employed by
the Company during such year and the denominator of which is 365, reduced by any
pro rata bonus paid or payable under the applicable annual incentive plan of the
Company for the relevant performance period in which the termination of
employment occurred.

 

3.5.    Exclusive Remedy.  The payments under this Agreement which become due
following termination of the Executive’s employment shall constitute the
exclusive payments due the Executive upon a termination of her employment under
this Employment Agreement, except that the Executive will remain entitled to the
provisions of Section 2.6.

 

5

--------------------------------------------------------------------------------


 

3.6.    Resignation from All Positions.  Upon the termination of the Executive’s
employment with the Company for any reason the Executive shall be deemed to have
resigned, as of the date of such termination, from all positions she then holds
as an officer, director, employee and member of the board of directors (and any
committee thereof) of the Company and all of its subsidiaries.

 

3.7.    Cooperation.  Following the termination of the Executive’s employment
with the Company, for any reason, the Executive agrees to cooperate with the
Company upon reasonable request of the Board and to be reasonably available to
the Company with respect to matters arising out of the Executive’s services to
the Company and its subsidiaries.  The Company shall reimburse the Executive for
out-of-pocket expenses reasonably incurred in connection with such matters,
including attorney’s fees; provided that prior to engaging an attorney, the
Executive provided written notice to the Company of her intention to do so, and
the Company consented to such engagement.  The Company may, in its discretion,
withhold such consent and release the Executive from his obligations under this
Section 3.7.

 

3.8.    No Mitigation.  In no event shall the Executive be obligated to seek
other employment or take any other action to mitigate the amounts or benefits
payable to the Executive under any of the provisions of this Employment
Agreement, and there shall be no offset against amounts or benefits due the
Executive under this Employment Agreement or otherwise on account of any claim
(other than preexisting debts then due in accordance with their terms) the
Company or its affiliates may have against her or any remuneration or other
benefit earned or received by the Executive after any termination of employment.

 

Section 4.                   Unauthorized Disclosure; Non-Solicitation;
Non-Competition; Proprietary Rights.

 

4.1.    Unauthorized Disclosure.  The Executive agrees and understands that in
the Executive’s position with the Company, the Executive has been and will be
exposed to and has and will receive information relating to the confidential
affairs of the Company and its affiliates, including, without limitation,
technical information, intellectual property, business and marketing plans,
strategies, customer information, software, other information concerning the
products, promotions, development, financing, expansion plans, business policies
and practices of the Company and its affiliates and other forms of information
considered by the Company and its affiliates to be confidential and in the
nature of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”).  The Executive agrees that at all times during the Executive’s
employment with the Company and thereafter, the Executive shall not disclose,
communicate, or furnish to any other person any information that the Company and
its affiliates have identified to the Executive in writing as confidential or
proprietary information or that, even without such identification, the Executive
knows or should know to be confidential or proprietary information except for
Permitted Disclosures (as defined below).  This confidentiality covenant has no
temporal, geographical or territorial restriction.  Upon termination of the
Executive’s employment with the Company, the Executive shall promptly supply to
the Company all property including computers, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps,

 

6

--------------------------------------------------------------------------------


 

logs, machines, technical data and any other tangible product or document which
has been produced by, received by or otherwise submitted to the Executive during
or prior to the Executive’s employment with the Company, and any copies thereof
in her (or capable of being reduced to her) possession.  “Permitted Disclosure”
means the disclosure of confidential or proprietary information that (i) is made
with the prior written consent of the Company, (ii) is required to be disclosed
by law or legal process, or (iii) is made in the course of the Executive’s
employment with the Company, but only to the extent the Executive reasonably
deemed such disclosure necessary or appropriate to perform the Executive’s
responsibilities on behalf of the Company or otherwise advance the interests of
the Company.

 

4.2.    Non-Competition.  By and in consideration of the Company entering into
this Employment Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and in further consideration of the
Executive’s exposure to the Confidential Information of the Company and its
affiliates, the Executive agrees that the Executive shall not, for purposes of
covenants protecting the Company’s, during the Executive’s employment with the
Company (whether during the Term or thereafter) and for a one (1) year period
following the termination of the Executive’s employment, whether such
termination is by the Company or by the Executive (the “Restriction Period”),
directly or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided that in no event shall ownership of two percent (2%) or
less of the outstanding securities of any class of any issuer whose securities
are registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a stockholder thereof.  For purposes of this paragraph,
“Restricted Enterprise” shall mean any of the Companies listed on Appendix B. 
During the Restriction Period, upon request of the Company, the Executive shall
notify the Company of the Executive’s then-current employment status.

 

4.3.    Non-Solicitation of Employees.  During the Restriction Period, the
Executive shall not solicit or assist any person to solicit for employment or
hire any person who is, or within twelve (12) months prior to the date of such
solicitation or hire was, a director, officer or employee of the Company or any
of its affiliates, provided that this Section 4.3 shall not apply to
solicitation of a person who responds to general advertising.

 

4.4.    Non-Solicitation of Customers.  During the Restriction Period, the
Executive shall not, on behalf of herself or any other Person,

 

(a)         Call upon any of the U.S. customers or U.S clients of the Company or
its affiliates (or potential U.S. customers or U.S. clients whose business the
Executive solicited on behalf of the Company or its affiliates or about whose
needs the Executive gained information during her employment with the Company
for the purpose of soliciting or providing any product or service that competes
or could compete with any product or service provided by the Company or its
affiliates).

 

7

--------------------------------------------------------------------------------


 

(b)         Divert or take away, or attempt to take away any of the U.S.
customers, U.S. clients, businesses or patrons of the Company (or potential
customers or clients whose business the Executive solicited on behalf of the
Company or its affiliates or about whose needs the Executive gained information
during her employment with the Company).

 

4.5.    Extension of Restriction Period.  The Restriction Period applicable to
any particular restriction shall be tolled for any period during which the
Executive is in breach of that restriction under any of Sections 4.2, 4.3 and
4.4 hereof.

 

4.6.    Blue Pencil.  If any court of competent jurisdiction shall at any time
deem the duration or the geographic scope of any of the provisions of this
Section 4 unenforceable, the other provisions of this Section 4 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.

 

4.7.    Remedies.  The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive,
without having to prove damages, in addition to any other remedies to which the
Company may be entitled at law or in equity, including without limitation, the
obligation of the Executive to return to the Company the portion of the
Severance Payments paid pursuant to Section 2.2 or 2.3.  The terms of this
Section 4.7 shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, without
limitation, the recovery of damages from the Executive.  The Executive and the
Company further agree that the provisions of the covenants contained in this
Section 4 are reasonable and necessary to protect the businesses of the Company
and its affiliates because of the Executive’s access to Confidential Information
and his material participation in the operation of such businesses.

 

Section 5.                   Representations.  The Executive represents and
warrants that she (i) is not subject to any contract, arrangement, policy or
understanding, or to any statute, governmental rule or regulation, that in any
way limits her or its ability to enter into and fully perform her or its
obligations under this Employment Agreement and (ii) is not otherwise unable to
enter into and fully perform her or its obligations under this Employment
Agreement.  The Company represents and warrants that this Employment Agreement
will, by its effective date, have been duly authorized, executed and delivered
by the Company.

 

Section 6.                   Withholding; Taxes.  All amounts paid to the
Executive under this Employment Agreement during or following the Term shall be
subject to any required withholding and other employment taxes imposed by
applicable law.

 

8

--------------------------------------------------------------------------------


 

Section 7.                   Miscellaneous.

 

7.1.    Amendments and Waivers.  This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided that the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver.  The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver. 
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

7.2.    Assignment; No Third-Party Beneficiaries.  This Employment Agreement,
and the Executive’s rights and obligations hereunder, may not be assigned by the
Executive or the Company, and any purported assignment by the Executive or the
Company shall be null and void; provided, however, the Company is authorized to
assign this Employment Agreement to a successor to substantially all of its
assets by merger or otherwise.  Nothing in this Employment Agreement shall
confer upon any person not a party to this Employment Agreement (other than
pursuant to Section 7.6), or the legal representatives of such person, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Employment Agreement.

 

7.3.    Notices.  Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Employment Agreement shall be in writing.  Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:

 

(a)                                 If to the Executive, to the most recent home
address that the Company maintains in its records for the Executive

 

(b)                                 If to the Company, to:

 

Cloud Peak Energy Inc.

385 Interlocken Crescent, Suite 400

Broomfield, CO 80021

Attention: General Counsel

Facsimile: (720) 566-3095

Telephone: (720) 566-2938

 

9

--------------------------------------------------------------------------------


 

All such notices, requests, consents and other communications shall be deemed to
have been given when received.  Any party may change its facsimile number or its
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.

 

7.4.    Governing Law.  This Employment Agreement shall be construed and
enforced in accordance with, and the rights and obligations of the parties
hereto shall be governed by, the laws of the state of Wyoming, without giving
effect to the conflicts of law principles thereof.

 

7.5.    Severability.  Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Employment Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Employment
Agreement in that jurisdiction or the validity or enforceability of this
Employment Agreement, including that provision or portion of any provision, in
any other jurisdiction.  In addition, should a court or arbitrator determine
that any provision or portion of any provision of this Employment Agreement,
including those contained in Section 4 hereof, is not reasonable or valid,
either in period of time, geographical area, or otherwise, the parties hereto
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.

 

7.6.    Entire Agreement.  This Employment Agreement constitutes the entire
agreement between the parties and supersedes all prior representations,
agreements and understandings (including any prior course of dealings), both
written and oral, between the parties with respect to the subject matter hereof.

 

7.7.    Counterparts.  This Employment Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

7.8.    Binding Effect.  Subject to Section 7.2, this Employment Agreement shall
inure to the benefit of, and be binding on, the successors and assigns of each
of the parties, including, without limitation, the Executive’s heirs and the
personal representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.  Unless the same
shall occur by operation of law, the Company shall require any such successor to
assume and agree in writing to perform all obligations under this Agreement.

 

7.9.    General Interpretive Principles.  The headings of the sections,
paragraphs, subparagraphs, clauses and subclauses of this Employment Agreement
are for convenience of reference only and shall not in any way affect the
meaning or interpretation of any of the provisions hereof.  Words of inclusion
shall not be construed as terms of limitation

 

10

--------------------------------------------------------------------------------


 

herein, so that references to “include”, “includes” and “including” shall not be
limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations.

 

[SIGNATURE ON FOLLOWING PAGE.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.

 

 

 

CLOUD PEAK ENERGY INC.

 

 

 

 

 

 

/s/ Amy Clemetson      5-31-17

 

By:

/s/ Colin Marshall      5-31-17

Amy Clemetson

 

 

Name: Colin Marshall

 

 

 

Title: President & CEO

 

12

--------------------------------------------------------------------------------


 

Appendix A

 

WAIVER AND RELEASE OF CLAIMS

 

1.             General Release.  In consideration of the payments and benefits
to be made under the Employment Agreement, dated as of June 16, 2017, to which
Cloud Peak Energy Inc. (the “Company”) and Amy Clemetson (the “Executive”) are
parties (the “Employment Agreement”), the Executive, with the intention of
binding the Executive and the Executive’s heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Company
and each of its subsidiaries and affiliates (the “Company Affiliated Group”),
their present and former officers, directors, executives, agents, shareholders,
attorneys, and employees, and the successors, predecessors and assigns of each
of the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known, unknown, suspected or unsuspected which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Company Released Party (an
“Action”) arising out of or in connection with the Executive’s employment by any
member of the Company Affiliated Group (or the predecessors thereof), including
(i) the termination of such service in any such capacity, (ii) for severance or
vacation benefits, unpaid wages, salary or incentive payments, (iii) for breach
of contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning harassment, discrimination, retaliation
and other unlawful or unfair labor and employment practices), and any and all
Actions arising under the civil rights laws of any federal, state or local
jurisdiction, including, without limitation, Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Americans with Disabilities Act (“ADA”), Sections 503
and 504 of the Rehabilitation Act, the Family and Medical Leave Act and the Age
Discrimination in Employment Act (“ADEA”), excepting only:

 

(a)           rights of the Executive under this Waiver and Release of Claims
and the Employment Agreement, including, but not limited to, the Executive’s
rights to payments under Section 3 of the Employment Agreement;

 

(b)           rights of the Executive relating to equity and equity compensatory
awards of the Company held by the Executive as of her date of termination and
rights under the Company’s equity incentive plans;

 

(c)           the right of the Executive to receive COBRA continuation coverage
in accordance with applicable law and the Employment Agreement;

 

(d)           rights to indemnification the Executive may have under the by-laws
or certificate of incorporation of the Company or otherwise;

 

A-1

--------------------------------------------------------------------------------


 

(e)           claims for benefits under any health, disability, retirement,
deferred compensation, life insurance or other employee benefit plan or
arrangement of the Company Affiliated Group or any thereof; and

 

(f)            claims for the reimbursement of un-reimbursed business expenses
incurred prior to the date of termination pursuant to applicable Company policy.

 

2.             No Admissions, Complaints or Other Claims.  The Executive
acknowledges and agrees that this Waiver and Release of Claims is not to be
construed in any way as an admission of any liability whatsoever by any Company
Released Party, any such liability being expressly denied.  The Executive also
acknowledges and agrees that she has not, with respect to any transaction or
state of facts existing prior to the date hereof, filed any Actions against any
Company Released Party with any governmental agency, court or tribunal or, if
she has, that she will promptly withdraw the same with prejudice.

 

3.             Application to all Forms of Relief.  This Waiver and Release of
Claims applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs and attorney’s
fees and expenses.

 

4.             Specific Waiver.  The Executive specifically acknowledges that
her acceptance of the terms of this Waiver and Release of Claims is, among other
things, a specific waiver of any and all Actions under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or Action which by law the Executive is not
permitted to waive.

 

5.             Voluntariness.  The Executive acknowledges and agrees that she is
relying solely upon her own judgment; that the Executive is over eighteen years
of age and is legally competent to sign this Waiver and Release of Claims; that
the Executive is signing this Waiver and Release of Claims of her own free will;
that the Executive has read and understood the Waiver and Release of Claims
before signing it; and that the Executive is signing this Waiver and Release of
Claims in exchange for consideration that she believes is satisfactory and
adequate.  The Executive also acknowledges and agrees that she has been informed
of the right to consult with legal counsel and has been encouraged to do so.

 

6.             Complete Agreement/Severability.  This Waiver and Release of
Claims constitutes the complete and final agreement between the parties and
supersedes and replaces all prior or contemporaneous agreements, negotiations,
or discussions relating to the subject matter of this Waiver and Release of
Claims.  All provisions and portions of this Waiver and Release of Claims are
severable.  If any provision or portion of this Waiver and Release of Claims or
the application of any provision or portion of the Waiver and Release of Claims
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this Waiver and Release of

 

A-2

--------------------------------------------------------------------------------


 

Claims shall remain in full force and shall continue to be enforceable to the
fullest and greatest extent permitted by law.

 

7.             Acceptance and Revocability.  The Executive acknowledges that she
has been given a period of 21 days within which to consider this Waiver and
Release of Claims, unless applicable law requires a longer period, in which case
the Executive shall be advised of such longer period and such longer period
shall apply.  The Executive may accept this Waiver and Release of Claims at any
time within this period of time by signing the Waiver and Release of Claims and
returning it to the Company.  This Waiver and Release of Claims shall not become
effective or enforceable until seven calendar days after the Executive signs
it.  The Executive may revoke her acceptance of this Waiver and Release of
Claims at any time within that seven calendar day period by sending written
notice to the Company.  Such notice must be received by the Company within the
seven calendar day period in order to be effective and, if so received, would
void this Waiver and Release of Claims for all purposes.

 

8.             Governing Law.  Except for issues or matters as to which federal
law is applicable, this Waiver and Release of Claims shall be governed by and
construed and enforced in accordance with the laws of the state of Wyoming
without giving effect to the conflicts of law principles thereof.

 

Date:                 , 20    

 

 

 

 

Amy Clemetson

 

A-3

--------------------------------------------------------------------------------


 

Appendix B

RESTRICTED ENTERPRISES

 

·                  Alliance Resource Partners, L.P.;

 

·                  Alpha Natural Resources, Inc.;

 

·                  Arch Coal, Inc.;

 

·                  CNX Coal Resources LP;

 

·                  Contura Energy;

 

·                  Foresight Energy;

 

·                  Hallador Energy Company

 

·                  Peabody Energy Corporation; and

 

·                  Westmoreland Coal Company.

 

B-1

--------------------------------------------------------------------------------